United States Court of Appeals
                     For the First Circuit


No. 00-2551

                      DONALD E. SULLIVAN,

                     Plaintiff, Appellant,

                               v.

                        RAYTHEON COMPANY,
                 RAYTHEON DISABILITY TRUST, AND
              METROPOLITAN LIFE INSURANCE COMPANY,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this court issued August 29, 2001 is amended
as follows:

     On page 13, line 23, replace “chapter 75B” with “section
75B.”